DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/01/2020.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 03/20/2019.
The Amendments to Claims 1-10, filed 03/20/2019, are acknowledged and accepted.
Newly submitted Claims 11-14, filed 03/20/2019, are acknowledged and accepted.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emori (2015/0168799).
Regarding claim 1, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047) comprising a transparent electrode substrate (2, second substrate) (paragraph 0027), an upper transparent electrode (14, common electrode) (paragraph 0027), an electrophoretic display layer (15, electrophoretic ink display layer and 16, binder resin) (paragraph 0027), and a pixel electrode (4, common electrode and 10, pixel electrode) (paragraphs 0028 and 0038), wherein the transparent electrode substrate (2, second substrate) , the upper transparent electrode (14, common electrode), the electrophoretic display layer (15, electrophoretic ink display layer and 16, binder resin), and the pixel electrode (4, common electrode and 10, pixel electrode) are sequentially arranged from top to bottom (see figure 1A) and are sealed by a waterproof adhesive (5, conductive adhesive) on edges (paragraph 0054); a conductive silver paste (silver) is provided between the upper transparent electrode (14, common electrode) and the pixel electrode (4, common electrode and 10, pixel electrode) (paragraphs 0041 and 0054), and the conductive silver paste (silver) is electrically connected to the upper transparent electrode (14, common electrode) and the pixel electrode (4, common electrode and 10, pixel electrode) (paragraphs 0038-0039). 
Regarding claim 3, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein the electrophoretic display layer (15, electrophoretic ink display layer and 16, binder resin) is a single layer 
Regarding claim 4, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein a microcapsule or a micro-cup comprises two, three or more kinds of electrophoretic particles having different photoelectric properties (negative black particles and positive white particles; paragraph 0031).
Regarding claim 5, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein a microcapsule has a thickness of 5-150 microns, a single microcapsule has a diameter of 5-300 microns (paragraph 0031 discloses 20-60 µm).
Regarding claim 6, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein a micro-cup layer has a thickness of 5-180 microns, a planar structure of a single micro-cup has a size of 5-300 microns (paragraph 0031 discloses 20-60 µm).
Regarding claim 7, Emori discloses, in figures 1A and 1B, a method for manufacturing the electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), comprising the following steps: step (1): manufacturing an electronic paper array (paragraph 0047) on a pixel electrode (4, common electrode and 10, pixel electrode) (paragraph 0028), performing a curing to form an electrophoretic display layer (15, electrophoretic ink display layer and 16, binder resin) (paragraph 0028), and bonding the electrophoretic display layer (15, electrophoretic ink display layer and 16, binder resin) to a pixel electrode (4, common electrode and 10, pixel electrode) (paragraph 0028); or directly laminating the electrophoretic display layer on the pixel electrode; step (2): dropping and coating a conductive silver paste (silver) or a conductive bead on the pixel electrode (4, common electrode and 10, pixel electrode) (paragraphs 0041 and 0054), and laminating an upper transparent 
Regarding claim 9, Emori discloses, in figures 1A and 1B, a method for manufacturing the electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein in step (1), a microcapsule electronic paper array is manufactured by coating, printing, screen printing or filling the electronic paper array, or a micro- cup electronic paper array is manufactured by a micro-embossing or a plate etching method (paragraph 0027).
Regarding claim 10, Emori discloses, in figures 1A and 1B, a method for manufacturing the electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein in the step (1), a curing method comprises a moisture curing, a photo curing, a pressure sensitivity, a heat curing, a reversible heat curing or a hot-melt pressure sensitivity (paragraph 0054).
Regarding claim 11, Emori discloses, in figures 1A and 1B, a method for manufacturing the electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein the electrophoretic display layer is a single layer microcapsule array, a multilayer microcapsule array, or a single layer micro-cup array.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (2015/0168799) as applied to claim 1 above, and further in view of Bates et al. (5049978), hereinafter Bates.
Regarding claims 2 and 8, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein an IC module is provided on an outside of the waterproof adhesive on the pixel electrode, and is fixed and sealed by an RTV silicone
Bates discloses wherein an IC module (28, I/O terminals) is provided on an outside of the waterproof adhesive on the pixel electrode (33, metallization run), and is fixed and sealed by an RTV silicone (col. 11, lines 11-16).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Emori with the IC module of Bates for the purpose of retaining and protecting the circuitry.
Regarding claim 11, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein the electrophoretic display layer (15, electrophoretic ink display layer and 16, binder resin) is a single layer 
Regarding claim 12, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein a microcapsule or a micro-cup comprises two, three or more kinds of electrophoretic particles having different photoelectric properties (negative black particles and positive white particles; paragraph 0031).
Regarding claim 13, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein a microcapsule has a thickness of 5-150 microns, a single microcapsule has a diameter of 5-300 microns (paragraph 0031 discloses 20-60 µm).
Regarding claim 14, Emori discloses, in figures 1A and 1B, an electronic paper display screen (electrophoretic display; paragraph 0027) (electronic paper; paragraph 0047), wherein a micro-cup layer has a thickness of 5-180 microns, a planar structure of a single micro-cup has a size of 5-300 microns (paragraph 0031 discloses 20-60 µm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872